PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stanimiroff
Application No. 12/093,102
Filed: 8 May 2008
For: WOOD TREATMENT
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to revive under 37 CFR 1.137(a) filed March 7, 2022.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704.

The instant application became abandoned October 31, 2013 for failure to timely submit a proper reply to the final Office action mailed July 30, 2013. The final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed March 6, 2014.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See, MPEP 711.03(c)(II)(C) and (D).

As previously stated, the instant petition fails to satisfy requirement (1) set forth above. Petitioner herein has failed to submit a proper response to the final Office action. Be it noted that a petition under 37 CFR 1.182 is not a proper reply to a final Office action.i While various submissions were included with the instant petition, a proper reply to the final Office action does not appear to have been submitted herewith. As previously indicated, a proper reply to the final Office action is required to consist of: an amendment that prima facie places the application in condition for allowance; a notice of appeal (and fee); a request for continued examination (including fee and submission); or a continuation application. Any inquiry with respect to the requirements set forth in the final Office action must be directed to the examiner of record.

Any request for reconsideration must be accompanied by a proper reply to the final Office action.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U.S. Patent and Trademark Office
			Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By facsimile:		(571) 273-8300
			Attn:  Office of Petitions

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        i It is noted that the required petition fee under 37 CFR 1.17(f) has not been submitted.